Matter of Shepherd v Annucci (2021 NY Slip Op 02030)





Matter of Shepherd v Annucci


2021 NY Slip Op 02030


Decided on April 1, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 1, 2021

530917

[*1]In the Matter of Eon Shepherd, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: March 5, 2021

Before: Garry, P.J., Clark, Aarons, Reynolds Fitzgerald and Colangelo, JJ.


Eon Shepherd, Stormville, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. As such, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Vilella v Annucci, 185 AD3d 1362, 1362 [2020]; Matter of Brown v Annucci, 181 AD3d 1087, 1088 [2020]).
Garry, P.J., Clark, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.